Citation Nr: 1419568	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus with diabetic retinopathy.

2.  Entitlement to service connection for type II diabetes mellitus with diabetic retinopathy, to include as secondary to herbicide exposure.

3.  Entitlement to peripheral neuropathy of the bilateral hands, to include as secondary to diabetes mellitus.

4.  Entitlement to peripheral neuropathy of the bilateral feet, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 1974 with service in the Republic of Vietnam in February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA and VBMS paperless claims file reveals documents that are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  There are other issues undergoing development at the RO.  This appeal is limited to the issues set forth on the title page.

The issues of entitlement to service connection for type II diabetes mellitus with diabetic retinopathy, to include as secondary to herbicide exposure; and peripheral neuropathy of the bilateral hands and feet, to include as due to type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied a claim of service connection for type I diabetes mellitus (claimed as type II diabetes mellitus).  The Veteran did not file a notice of disagreement or submit any additional evidence or information pertinent to diabetes mellitus within one year of the rating decision.

2.  The evidence received since the September 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the claim for service connection for type I diabetes mellitus (claimed as type II diabetes mellitus) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the September 2003 rating decision is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened the Veteran's claim of service connection for diabetes mellitus.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Initially, the Board observes that the Veteran's claim of service connection for diabetes mellitus with diabetic retinopathy was previously considered and denied by the RO in a rating decision dated in September 2003.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2013).

In December 2007, the Veteran essentially requested that his claims of service connection for type II diabetes mellitus and diabetic retinopathy be reopened.  In the rating decision currently on appeal, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for diabetes mellitus or diabetic retinopathy.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the September 2003 rating decision, the RO denied the Veteran's claim of service connection for diabetes mellitus.  In that decision, the RO found that the evidence failed to show that the Veteran had a diagnosis of the claimed type II diabetes mellitus; rather, the evidence showed that he was diagnosed with type I diabetes mellitus which was not incurred in or caused by service.  The RO noted that his type I diabetes mellitus began in his early twenties, several years after he separated from service.  In addition, the RO indicated that type I diabetes mellitus was not considered due to Agent Orange exposure and it was not service-connected on a presumptive basis.  The evidence of record at that time included service treatment notes, private treatment notes dated from July 1990 to August 1995, VA treatment notes dated from May 2000 to March 2003, a diabetes herbicide presumption physician's statement dated in February 2003, and a VA examination report dated in June 2003.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2003 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for diabetes mellitus with diabetic retinopathy.  In particular, VA treatment notes associated with the record after the September 2003 rating decision include diagnoses of type II diabetes mellitus.   

As previously noted, there was no evidence of type II diabetes mellitus; rather, the Veteran had been diagnosed with type I diabetes mellitus diagnosed several years after service, and there was no nexus opinion relating his type I diabetes mellitus to his service.  Since that decision, the newly submitted evidence includes diagnoses of type II diabetes mellitus, which relates to an unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for diabetes mellitus with diabetic retinopathy. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure, is reopened.  The appeal is granted to this extent.


REMAND

In February 2014, the Veteran submitted a statement and additional VA treatment notes that includes diagnoses of type II diabetes mellitus rather than type I diabetes mellitus, subsequent to a VA examiner's July 2011 medical opinion in which she stated that the Veteran had type I diabetes mellitus.  As the newly submitted evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record, the appeal must be returned to the agency of original jurisdiction for readjudication.  See 38 C.F.R. §§ 19.9, 20.1304 (2013).

The Board also notes that a decision on the claim for service connection for diabetes mellitus could change the outcome of the Veteran's claims for peripheral neuropathy of the bilateral hands and feet.  As such, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for diabetes mellitus must be resolved prior to resolution of the claims for service connection for peripheral neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

Review the additional evidence, including the evidence submitted after certification to the Board, and readjudicate the claims.  If additional medical opinion is needed, such opinion should be obtained based on a review of all the evidence, including the newly received documents.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


